EXHIBIT 99.2 ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended December 31, REVENUES: Contract drilling $ $ COSTS AND EXPENSES: Contract drilling Depreciation General and administrative Gain on sale of equipment ) 48 OPERATING INCOME OTHER INCOME (EXPENSE) Interest expense, net of capitalized interest ) ) Interest income 36 ) ) INCOMEBEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ $ EARNINGS PER COMMON SHARE: Basic Diluted AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted
